     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 1 of 8

 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                      FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROMAN SCANLON, on behalf of himself,              No. 1:19-cv-00937-NONE-SKO
      the general public, and those similarly
10    situated,
11                       Plaintiff,                     ORDER RE: PLAINTIFF’S MOTION TO
                                                        COMPEL
12           v.
                                                        (Doc. 44)
13    CURTIS INTERNATIONAL, LTD.,
14                       Defendant.
15

16          This matter is before the Court on Plaintiff Roman Scanlon’s motion to compel, filed June
17   18, 2020 (“Motion to Compel”). (Doc. 44.) Plaintiff and Defendant Curtis International, Ltd.
18   (“Curtis”) filed their “Joint Statement” directed to the Motion to Compel, as required by this
19   Court’s Local Rule 251, on July 15, 2020. (Doc. 47.) The Court reviewed the parties’ papers and
20   all supporting material and found the matter suitable for decision without oral argument pursuant
21   to Local Rule 230(g). The hearing set for July 22, 2020, was therefore vacated. (Doc. 48.)
22          Having considered the parties’ briefing, and for the reasons set forth below, the Motion to
23   Compel will be granted in part, subject to the limitations set forth below.
24                                    I.      BACKGROUND
25          Plaintiff Roman Scanlon initiated this action by filing a class action complaint on May 3,
26   2019, against Defendants Curtis and Technicolor SA in the Merced County Superior Court. (Doc.
27   1-4.) Based upon his allegation that Defendants misrepresented to him and others similarly
28
                                                        1
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 2 of 8

 1   situated that they were purchasing digital home theater projectors with specific brightness ratings,

 2   Plaintiff asserts causes of action for: 1) fraud, deceit, and/or misrepresentation; 2) breach of

 3   contract1; 3) violation of California’s Consumer Legal Remedies Act, California Civil Code §

 4   1750, et seq.; 4) violation of California’s False Advertising Law, California Business &

 5   Professions Code § 17500, et seq.; 5) negligent misrepresentation; 6) unjust enrichment2; and 7)

 6   unfair, unlawful, and/or deceptive trade practices, California Business & Professions Code §

 7   17200, et seq. (Doc. 1-4 at 2.) Plaintiff seeks on behalf of himself and others similarly situated

 8   compensatory damages, punitive damages, restitution, injunctive relief, and declaratory relief. (Id.

 9   at 28–30.) Defendants timely removed the case to this federal court on July 9, 2019, pursuant to

10   28 U.S.C. § 1332 and 28 U.S.C. § 1441. (Doc. 1 at 2.)

11           In the operative complaint, Plaintiff alleges the following: Defendant Curtis manufactures

12   and distributes consumer electronics, which defendant Curtis sells under the “RCA” trademark

13   through a licensing agreement with Technicolor SA.3 (Doc. 1-4 ¶ 27.) Curtis has marketed and

14   sold projectors that purportedly have a brightness of 2,000 lumens4 or more. (Id. ¶ 29.) Curtis

15   induced Plaintiff and others similarly situated to purchase RCA-brand home-theater projector

16   models (i) RPJ116; (ii) RPJ129; and (iii) RPJ136 (collectively, the “Accused Products”) by

17   misrepresenting the projectors’ lumens ratings as higher than their actual lumens output. (Id. ¶¶

18   2, 5, 6, 35–36.) According to Plaintiff: “Had Plaintiff and those similarly situated been adequately

19   informed and not intentionally deceived by [Curtis], he would have acted differently by, without

20   limitation, not purchasing (or paying less for) the [Accused Products].” (Id. ¶ 73.) Plaintiff seeks
21   to assert claims on behalf of a proposed class defined as “[a]ll persons, natural or otherwise, who,

22   while residing in California, purchased an [Accused Product].” (Id. ¶ 53.)

23           Plaintiff moves to compel Curtis to amend its discovery responses and to produce

24
     1
       The caption page of Plaintiff’s complaint includes a breach of contract claim. (Doc. 1-4 at 2.) However, the body
25   of the complaint contains no allegations in support of a breach of contract claim. (See generally Doc. No. 1-4.)
     2
       Plaintiff has previously voluntarily dismissed his unjust enrichment claim. (See Docs. 19–21.)
26   3
       On October 10, 2019, Defendant Technicolor SA filed a motion to dismiss on the grounds that this Court lacked
     personal jurisdiction over it. (See Doc. 18.) The Court granted the motion with leave to amend. (See Doc. 41.) On
27   June 23, 2020, Plaintiff filed a notice indicating he would not be amending his complaint (Doc. 45), and Defendant
     Technicolor SA was dismissed on June 25, 2020 (Doc. 46).
28   4
       “Lumens” is a measure of brightness or “light intensity.” (See generally Doc. 1-4; Doc. No. 47 at 2, 5.)
                                                               2
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 3 of 8

 1   documents and information responsive to its first set of discovery requests, comprised of requests

 2   for production and specially prepared interrogatories to which Curtis has responded with only

 3   objections. (Doc. 44; Doc. 47 at 2–3; Doc. 47-4; Doc. 47-5; Doc. 47-7; Doc. 47-8.)

 4           Curtis responds that it will serve amended responses and begin its document production

 5   upon the resolution of only two issues. (Doc. 47 at 4 (“While Plaintiff characterizes its Motion to

 6   Compel as concerning a large-scale discovery dispute, in reality, there are only two issues left for

 7   the Court to resolve.”).) The first is that, according to Curtis, the phrase “output luminance” as

 8   used in Plaintiff’s discovery requests is “vague and ambiguous such that Curtis cannot reasonably

 9   determine Plaintiff’s intended meaning of that phrase.” (Doc. 47 at 8; Doc. 47; Doc. 47-4 at 22,

10   25, 28.) The second issue is Curtis’s position that Plaintiff’s defined terms “PRODUCT,”

11   “CUSTOMER,” and “YOU” are “overly broad and disproportionate to any alleged need that

12   Plaintiff could demonstrate in this lawsuit” because they are not limited to California, the

13   “geographic scope of this lawsuit.” (Id. at 11, 13, 14; Doc. 47-4 at 4, 5, 6, 41, 42, 43, 44, 45; Doc.

14   47-5 at 4, 6, 7.)

15                               II.        LEGAL STANDARD

16           Federal Rule of Civil Procedure 26(b)(1) permits “discovery regarding any nonprivileged

17   matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). To be relevant,

18   the information sought “need not be admissible in evidence”; however, it must be “proportional to

19   the needs of the case.” Id. In determining the needs of the case, the court “consider[s] the

20   importance of the issues at stake in the action, the amount in controversy, the parties’ relative
21   access to relevant information, the parties’ resources, the importance of the discovery in resolving

22   the issues, and whether the burden or expense of the proposed discovery outweighs its likely

23   benefit.” Id. A “relevant matter” under Rule 26(b)(1) is any matter that “bears on, or that

24   reasonably could lead to other matters that could bear on, any issue that is or may be in the case.”

25   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, (1978). Relevancy should be “construed

26   ‘liberally and with common sense’ and discovery should be allowed unless the information sought
27   has no conceivable bearing on the case.” Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal.

28   1995) (quoting Miller v. Pancucci, 141 F.R.D. 292, 296 (C.D. Cal. 1992)).
                                                        3
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 4 of 8

 1              “The party seeking to compel discovery has the burden of establishing that its request

 2   satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the party opposing discovery

 3   has the burden of showing that the discovery should be prohibited, and the burden of clarifying,

 4   explaining or supporting its objections.” Bryant v. Ochoa, No. 07cv200 JM (PCL), 2009 WL

 5   1390794, at *1 (S.D. Cal. May 14, 2009) (citations omitted). Where, as here, the discovery is

 6   sought prior to class certification, “[w]hether or not discovery will be permitted . . . lies within the

 7   sound discretion of the trial court.” Kamm v. Cal. City Dev. Co., 509 F.2d 205, 209 (9th Cir. 1975).

 8   See also Artis v. Deere & Co., 276 F.R.D. 348, 351 (N.D. Cal. 2011) (citing Vinole v. Countrywide

 9   Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009)).

10                                        III.         DISCUSSION
11   A.         “Output Luminance”
12              According to Curtis, despite numerous requests, Plaintiff is “unwilling and unable” to
13   define “output luminance” as the phrase is used in his discovery requests, and in so doing fails to
14   comply with his requirement pursuant to Fed. R. Civ. P. 34(b)(1) to describe documents to be
15   produced with “reasonable particularity.” (Doc. 47 at 4, 34–35.) Curtis has previously proposed
16   that the phrase be defined in accordance with the ANSI5 standards, which Plaintiff rejected as an
17   “impermissibly narrow definition of the term.” (Id. at 22.) Curtis asserts that “Plaintiff’s steadfast
18   refusal, inability, and unwillingness to define what it means by ‘output luminance’ leaves [it] in
19   the dark,” such that it is unable to respond to discovery requests containing that phrase. (Id. at 35.)
20              Plaintiff previously suggested that Curtis “Google” the phrase, from which the 13,200
21   results would give Curtis a “good idea of what it means.” (Doc. 47 at 18.) In the parties’ Joint
22   Statement, however, Plaintiff is more specific: he states that “a good starting point” for the
23   definition of “output luminance” is the Wikipedia entry for “luminance,” which defines the term
24   as “a photometric measure of the luminous intensity per unit area of light travelling in a given
25   direction,” noting that this definition is “the kind of breadth of discovery that Plaintiff is entitled
26   to seek.” (Doc. 47 at 3. See id. at 22, 33. See also Doc. 47-11.)
27

28   5
         ANSI stands for American National Standards Institute. (See Doc. 47 at 5.)
                                                                 4
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 5 of 8

 1            The Court does not, and need not, decide whether the phrase output luminance is described

 2   with “reasonable particularity” for Curtis to respond to Plaintiff’s discovery requests. Fed. R. Civ.

 3   P. 34(b)(1). As Plaintiff has now provided a definition of the phrase that is acceptable to him,

 4   specifically incorporating “a photometric measure of the luminous intensity per unit area of light

 5   travelling in a given direction,” Curtis shall utilize this definition and amend its discovery

 6   responses and produce responsive documents accordingly.

 7   B.       “Product,” “Customer,” and “Person”

 8            Curtis asserts that the defined terms “PRODUCT,” “CUSTOMER,” and “PERSON” in

 9   Plaintiff’s discovery requests are so broad that they “encompass—literally—any Accused Product

10   sold anywhere in the world in the past five years.”6 (Doc. 47 at 35. See also id. at 4) Curtis

11   instead proposes definitions of these terms that are limited to products and people located in

12   California, considering Plaintiff’s putative class is defined as all persons who purchased an

13   Accused Product while residing in California. (See id. at 14–15. See also Doc. 1-4 ¶ 53.)

14            Plaintiff counters that Curtis conflates the scope of Plaintiff’s claims with the scope of

15   discovery it is entitled to seek, and contends that the scope of discovery in this case includes

16   “Curtis’s policies, practices, and personnel with respect to the output luminance of any projector,”

17   even if that projector is sold outside of California. (See Doc. 47 at 3. See also id. at 3–4.)

18            1.       “Product”

19            Plaintiff’s discovery requests define the term “PRODUCT” as “projectors sold under the

20   RCA brand name during the CLASS PERIOD7, including but not limited to the following model

21   numbers: RPJ104, RPJ116, RPJ-116+, RPJ116-B-PLUS, RPJ119, RPJ129, and RPJ136.” (Doc.

22   47-7 at 7; Doc. 47-8 at 8–9.) The Court rejects Curtis’s contention that this definition should be

23   limited to projectors sold in California. The imposition of such geographic limitation would be

24   excessively restrictive in that it would exclude relevant information and documents from

25

26   6
       Although Curtis identifies other definitions it suggests are “overly broad” (see, e.g., Doc. 47 at 9–10), the parties’
     Joint Statement makes clear that their dispute centers around these three terms, which “commonly appear” in those
27   other definitions (see id.at 14–15, 36).
     7
       The “CLASS PERIOD” is “May 3, 2015 through the present.” (Doc. 47-7 at 3; Doc. 47-8 at 5. See also Doc. 47 at
28   9.)
                                                                 5
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 6 of 8

 1   discovery, e.g., information or documents evidencing Curtis’s inconsistent representations

 2   regarding the projectors’ brightness ratings or its knowledge of the alleged falsity of its

 3   representations. (See, e.g., Doc. 1-4 ¶¶ 66–67, 70, 103 and “Prayer for Relief” at 28.)

 4          The Court observes, however, that the definition of “PRODUCT” as currently formulated

 5   pertains to all of Curtis’s projectors sold under the RCA brand name from May 3, 2015, to present

 6   and is in that sense overly broad. (See, e.g., Doc. 47-7 at 7 (“including, but not limited to, the

 7   following model numbers . . . .”) (emphasis added). Other than the model numbers of projectors

 8   specifically identified in the definition, to which Curtis apparently does not object, Plaintiff has

 9   not articulated why discovery relating to Curtis’s other projector models would be relevant in this

10   case. Nor are any projectors other than those identified alleged to be at issue in this case. (See

11   Doc. 1-4 ¶ 5 (“This complaint concerns models RPJ116, RPJ129, and RPJ136.”).) Based on the

12   current record before this Court, Plaintiff is not entitled to discovery relating to Curtis’s entire

13   projector line. See Ogden v. Bumble Bee Foods, LLC, 292 F.R.D. 620, 626–27 (N.D. Cal. 2013)

14   (denying discovery into Bumble Bee’s entire product line where the plaintiff’s claims did not stem

15   from similar alleged misrepresentations). To ensure the discoverable information is proportional

16   to the needs of the case, see Fed. R. Civ. P. 26(b)(1), the definition of “PRODUCT” shall be limited

17   to model numbers RPJ104, RPJ116, RPJ-116+, RPJ116-B-PLUS, RPJ119, RPJ129, and RPJ136.

18          2.      “Customer”

19          The term “CUSTOMER” is defined in Plaintiff’s discovery requests as “ANY PERSON

20   who PURCHASED the PRODUCT at retail.” (Doc. 47-7 at 3; Doc. 47-8 at 5.) The term is used
21   in only two of Plaintiff’s discovery requests: (1) Document Request No. 60, which Plaintiff already

22   agreed to limit to California consumers, see Doc. 47 at 34 n.4; and (2) Document Request No. 56.

23   Document Request No. 56 seeks documents relating to communications to or from

24   “CUSTOMERS” or undefined “purchasers,” see Doc. 47-7 at 14, including, as Plaintiff points out,

25   complaints from customers outside of California, see Doc. 47 at 34 n.4. Such complaints are

26   relevant, at a minimum, to show what Curtis “knew or should have known at particular points in
27   time regarding any perceived problems” with its advertising of the Accused Products. See

28   Sanbrook v. Office Depot, No. C07-5938-RMW (PVT), 2009 WL 840019, at *2 (N.D. Cal. Mar.
                                                       6
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 7 of 8

 1   30, 2009). As with the definition of “PRODUCT,” imposing a geographic limitation on the term

 2   “CUSTOMER” as it is used in Document Request No. 56 would result in the omission of relevant

 3   documents. See id.

 4            3.      “Person”

 5            Finally, Plaintiff’s discovery requests define the term “PERSON” as “ANY person, firm,

 6   association, partnership, corporation, and or ANY other form of legal entity.” (Doc. 47-7 at 7;

 7   Doc. 47-8 at 8.) Because the definition of “CUSTOMER” includes the term “PERSON,” any

 8   limitation of the term “PERSON” to California consumers would apply equally to “CUSTOMER.”

 9   As the Court has already rejected the imposition of such limitation to the term “CUSTOMER,” it

10   finds that imposing a geographic limitation on the term “PERSON” would be improper for the

11   same reasons. In addition, limiting “PERSON” to California consumers would render others of

12   Plaintiff’s definitions and discovery requests nonsensical. (See, e.g, Doc. 47-7 at 6 (definition of

13   “MANUFACTURER”); id. at 10 (Document Request No. 25).)

14                          IV.         CONCLUSION AND ORDER
15            For the reasons set forth above, Plaintiff’s Motion to Compel (Doc. 44) is GRANTED in
16   part, subject to the limitations set forth above.
17            Curtis shall serve its amended responses to Plaintiff’s discovery requests within seven days
18   of the date of this order, as it has previously committed to do. (See Doc. 47 at 4.) With respect to
19   production, the Court declines to adopt Plaintiff’s proposal that Curtis produce the requested
20   discovery “within ten days” following entry of this order. (See id. at 34.) Instead, the parties are
21   ORDERED to meet and confer to agree upon reasonable time frame and manner for production of
22   responsive information and documents, taking into account Curtis’s commitment to begin its
23   document production “as expeditiously as possible” following the date of this order. (See id. at
24   35, 36.)
25
     IT IS SO ORDERED.
26
27   Dated:        July 29, 2020                                   /s/   Sheila K. Oberto
28   .
                                                         7
     Case 1:19-cv-00937-NONE-SKO Document 49 Filed 07/29/20 Page 8 of 8

 1                                         UNITED STATES MAGISTRATE
     JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
